          Case 7:21-mj-01345 Document 3 Filed on 06/21/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS                                 ENTERED
                                 MCALLEN DIVISION                                       June 21, 2021
                                                                                     Nathan Ochsner, Clerk




UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §            Case No. 7:21−mj−01345
                                                 §
Johnson Smith Ramos−Mejia                        §


                               ORDER APPOINTING COUNSEL


      Because the above-named defendant has testified under oath or has otherwise satisfied
this court that he or she (1) is financially unable to employ counsel, and (2) does not wish to
waive counsel, and because the interests of justice so require, the Federal Public Defender is
hereby appointed to represent this person in the above-designated case.
      If appointment is made by a Magistrate and the case subsequently proceeds to United
States District Court, the appointment shall remain in effect until terminated or a substitute
attorney is appointed.

      Signed on June 21, 2021, in McAllen, Texas.
